Citation Nr: 0421436	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-13 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another person 
or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from January 1943 to April 
1945.

This case comes before the Board of Veterans' Appeals on 
appeal from a September 2001 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
the veteran's claim of entitlement to special monthly pension 
by reason of being in need of regular aid and attendance of 
another person or on account of being housebound.


REMAND

The veteran was medically discharged from service in 1945 due 
to a severe head injury resulting in posttraumatic psychosis 
and encephalopathy manifested by headaches, personality 
changes, memory impairment and electro-cortical dysrhythmia.  
He has been rated as 100 percent disabled due to his service 
connected disability since his discharge from service.  His 
medical records over the next decade demonstrate multiple 
inpatient admissions due to secondary grand mal seizures, 
occurring at least once a month, manifested by dizziness, 
blurring of vision and confusion with occasional loss of 
consciousness.  He was reported to have fallen and injured 
himself during such seizures.  His prognosis was deemed poor.

The veteran's wife has submitted a statement indicating that 
the veteran continues to have seizures several times per 
month manifested by confusion, shaking, and sweating.  She 
also claims to have witnessed him falling as a result of the 
seizures.  The RO has denied the benefit sought on the basis 
that the disability rendering the veteran in need of aid and 
attendance benefits is not service connected.  The appellant 
has disputed this finding arguing that the claimed injuries 
were the result of a fall sustained as a result of the 
seizure disorder.  The RO has not formally adjudicated the 
question of service connection; however, it is apparent that 
this issue is inextricably intertwined with the issue 
certified for appeal and must be adjudicated prior to 
resolution of the certified issue.  Moreover, it appears that 
additional examination would be helpful to resolve the 
current dispute over the severity of the service connected 
condition.  

Accordingly, this case is REMANDED to the RO via the 
AMC for the following:

1.  The RO should contact the veteran 
and request the names, addresses and 
approximate treatment dates of all 
providers of medical treatment for his 
service connected traumatic brain 
disorder and seizures since September 
2001.

2.  Following the receipt of any 
additional records, the veteran should 
be afforded a VA examination for need 
of aid and attendance of another person 
or on account of being housebound.  The 
claims file must be made available to 
the examiner.  The examination should 
clearly indicate the nature of the 
veteran's service connected traumatic 
brain disease with seizures and the 
impact of that disability on his 
ability to perform daily functions, to 
include whether the physical and/or 
mental nature of this disability 
renders him unable to protect himself 
from the hazards or dangers incident to 
his daily environment and/or whether 
the veteran is substantially confined 
to his dwelling and the immediate 
premises as a result of his traumatic 
brain disease with seizures.

3.  The RO should formally adjudicate 
the question of secondary service 
connection for the various injuries 
sustained by the veteran in 2001.  If 
the decision is adverse to the veteran, 
appropriate notice should be provided 
to the veteran and he should be advised 
of his right to appeal the decision.  
If an appeal is perfected, then that 
issue should be certified to the Board 
for appellate consideration.

4.  Thereafter, the RO should 
readjudicate the claim on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




